 Case 7:16-cv-00108-O Document 185 Filed 01/21/20         Page 1 of 3 PageID 4793



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                        WICHITA FALLS DIVISION

  FRANCISCAN ALLIANCE, INC., et al.,
                                                No. 7:16-CV-00108-O
                       Plaintiffs,
                                                Private Plaintiffs’
                  v.                            Notice of Appeal

  ALEX M. AZAR, II, et al.,

                       Defendants.




   Notice is hereby given that plaintiffs Franciscan Alliance, Inc.; Specialty Physi-

cians of Illinois, LLC; and Christian Medical and Dental Associations (collectively,

Private Plaintiffs) appeal to the United States Court of Appeals for the Fifth Circuit

from the order modifying final judgment entered on November 21, 2019 (ECF No.

182), from the final judgment entered on October 15, 2019 (ECF No. 176), and from

the order granting in part and denying in part Private Plaintiffs’ renewed motion for

partial summary judgment entered on October 15, 2019 (ECF No. 175).

   Respectfully submitted this the 21st day of January, 2020.




                                          1
Case 7:16-cv-00108-O Document 185 Filed 01/21/20   Page 2 of 3 PageID 4794



                                    /s/ Luke W. Goodrich
                                    Luke W. Goodrich
                                     Bar No. 977736DC
                                    Mark L. Rienzi
                                     Bar No. 648377MA
                                    Joseph C. Davis
                                     Bar No. 1047629DC
                                    The Becket Fund for Religious Liberty
                                    1200 New Hampshire Ave. NW
                                     Suite 700
                                    Washington, DC 20036
                                    (202) 955-0095
                                    lgoodrich@becketlaw.org

                                    Counsel for Plaintiffs Christian
                                    Medical & Dental Associations,
                                    Franciscan Health, Inc., Specialty
                                    Physicians of Illinois, LLC




                                    2
  Case 7:16-cv-00108-O Document 185 Filed 01/21/20         Page 3 of 3 PageID 4795



                           CERTIFICATE OF SERVICE
   I certify that on January 21, 2020, the foregoing Notice of Appeal was electronically

submitted to the clerk of court of the U.S. District Court for the Northern District of

Texas, using the Court’s electronic filing system. Counsel for all parties have been

served via ECF.

                                       /s/ Luke W. Goodrich
                                       Luke W. Goodrich




                                           3
